DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s request for continued examination filed on January 20, 2022 in which claims 1-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Searching for a hash string stored in an indexed array.  The closest prior art Oliveri (US 10,884,982) is directed to hash-based mount point lookup in virtual file systems; the hash table lookup involves computing a value of a hash function of the string representing the mount point path. The hash function value is then utilized as an index identifying the corresponding entry in hash table 240.  However, Oliveri either singularly or in combination, fail to anticipate or render obvious the recited features “A method, implemented by a processor, for searching an indexed array a set of hash strings, the method comprising: receiving a first hash string; determining that a first key matches a first portion of the first hash string, the first key corresponding to a first set of index values for the indexed array; determining that a second key matches a second portion of the first hash string, the second key corresponding to a second set of index values for the indexed array; and determining that the first hash string matches a second hash string in the indexed array, the second hash string having an index value common to both the first set index values and the second set of index values” as claimed by Claims 1 and 14. And “searching an indexed array including a set of hash strings, the method comprising: receiving a first hash string comprising X number of bits, wherein X is an integer greater than one; extracting a first set of bits from the X number of bits, a second set of bits from the X number of bits, and a third set of bits from the X number of bits; determining, by looking up a symbol table, that a first key matches the first set of bits, the first key corresponding to first set of index values for the indexed array; determining, by looking up the symbol table, that a second key matches the second set of bits, the second key  corresponding to a second set of index values for the indexed array; determining, by the looking up symbol table that a third key matches the third set of bits, the third key corresponding to a third set of index values for the indexed array; and determining that the first hash string matches a second hash string in the indexed array, the second hash string having an index value common to the first set of index values, the second set of index values, and the third set of index values. As Claim 8 teaches.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Abali et al (US 2019/0065494) relates to EFFICIENT AND ACCURATE LOOKUPS OF DATA BY A STREAM PROCESSOR USING A HASH TABLE, specifically by for efficient and accurate data lookups by string manager 120, hash table 132 may be organized in an SRAM array of "R" rows. In one example, hash table 132 may be configured to "R" rows of 2048 rows and FIFO 130 may be organized as a 32 KB buffer in an SRAM. In one example, hash table 132 is configured to include each row includes "P" pointer and tag (PTR/TAG) pairs, with each pointer pointing to a location in FIFO 130 and each tag representing a hash of a portion of a data string.
Cheung et al (US 2019/0065494) relates to MULTIPLE SUB-STRING SEARCHING, specifically by using sub-string searching program 104 searches hash array for sub-string value. The hash values in the hash array are compared to sub-string hash values. Where a match is found, the location in the original text string is indicated by the formula pli, where p is the array element position in the hash array and i is the number of sub-strings.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162